Citation Nr: 1129852	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for scarring of the lungs, claimed as secondary to service-connected residuals, respiratory infection, diagnosed as tuberculosis.  

2.  Entitlement to service connection for cirrhosis of the liver, claimed as secondary to service-connected residuals, respiratory infection, diagnosed as tuberculosis, and service-connected residuals, pericarditis, status post stripping surgery.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in July 2009 for further development.  

At the time of the Board's July 2009 decision/remand, K.J.Z. acted as the Veteran's attorney.  However, subsequent thereto, the AOJ determined that K.J.Z. was not accredited to represent claimants in claims before VA.  K.J.Z. was advised of such in a September 2009 letter.  In a letter dated September 2009, the Veteran was similarly advised that K.J.Z. was not authorized to serve as his representative.  He was given the option to proceed without representation until K.J.Z. obtained accreditation or seek out different representation.  It should be noted that AMVETS had previously served as the Veteran's representative, but that they had revoked their power of attorney.  To date, neither K.J.Z. nor the Veteran have responded.  The Board will therefore presume that the Veteran wishes to proceed without representation.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for scarring of the lungs, claimed as secondary to service-connected residuals, respiratory infection being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

Cirrhosis of the liver did not occur during military service or for many years thereafter; nor is it caused or aggravated by service-connected respiratory infection (diagnosed as tuberculosis) or the residuals, pericarditis, status post stripping surgery left leg varicose veins.  


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred or aggravated by service nor is shown to be caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also provided notice with regard to disability ratings and effective dates.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's VA treatment records and private treatment records with the claims file.  No other outstanding evidence has been identified.  

A review of the record reveals that the Veteran's service treatment records were unavailable for review because such records were possibly destroyed in a fire at the National Personnel Records Center.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2010).

The Veteran underwent a July 2007 VA examination for the purpose of ascertaining, in part,  the etiology of his cirrhosis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2007 VA examination is more than adequate, as it is predicated on a full reading of the Veteran's VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include VA records, the June 2002 statement from Dr. W.D.C., numerous reports from Dr. K.B.J., and the statements of the Veteran, and provides a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, in May 2007 and in May 2009, the Veteran was provided an opportunity to set forth his contentions during hearings before a RO Decision Review Officer (DRO) in May 2007 and at a Videoconference hearing before the undersigned VLJ in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At both hearings, the issue on appeal was cited.  Information and additional evidence was solicited regarding the issue on appeal.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  

The Veteran submitted a letter in March 2010, requesting another Videoconference hearing.  In considering whether the Veteran may be entitled to another Board hearing per his March 2010 request, the Board finds that there is no compelling reason to provide the Veteran with another Board hearing.  The Board emphasizes that 38 C.F.R. § 20.700(a) (2010) is expressly entitled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  Emphasis added.  The regulation plainly implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (2010).  Emphasis added.  The Board further notes that the cited statute also refers in other contexts as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations that mandates the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2010).  

Because the Veteran in this case was provided with an adequate hearing regarding the issue on appeal in May 2007 by the RO and again provided a Videoconference hearing by the Board in May 2009, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to another Videoconference hearing.  

As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with their duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service connection 

The Veteran alleges that service connection is warranted for cirrhosis as secondary to his service-connected residuals of pericarditis.  He maintains that his pericarditis was caused by his inservice respiratory infection, and that as a result of the pericarditis, he developed cirrhosis.  

At the outset, it is important to note, that the Veteran has been granted service connection for respiratory infection, claimed as tuberculosis, and residuals, pericarditis, status post stripping surgery, has been service-connected as secondary to the inservice respiratory infection, claimed as tuberculosis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  

Nonetheless, because this claim was pending before the regulatory change was made (August 2005), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, it is important to note, there is no evidence showing any liver problems in service, to include cirrhosis, or for many years thereafter.  The Veteran does not argue the contrary.  Rather, he maintains that his cirrhosis is warranted strictly on a secondary basis.  He initially alleged that his cirrhosis was due to his inservice respiratory condition, claimed as pulmonary tuberculosis.  That condition has been granted, and residuals of pericarditis have been found to be secondary to pulmonary tuberculosis.  He now maintains that the cirrhosis is due to his service-connected pericarditis.   

In June 2002, a letter from the Cleveland Clinic Foundation was received by VA.  That letter was sent by W.D.C., MD who indicated that the Veteran had cirrhosis which occurred from the combined effects of alcohol and constrictive pericarditis.  He also noted that the restrictive pericarditis was operated on in early 2002, and at the time of the medical statement, the Veteran was doing fabulously well.  He had no signs or symptoms of cirrhotic decompensation.  The quality of his life was returned to normal and he was grateful for his improved quality of life.  He was not drinking alcohol.  

The record also includes multiple letters from Dr. K.B.J. dated between July 2002 and September 2005.  Significantly, Dr. K.B.J., the Veteran's treating cardiologist, referred to the Veteran as having alcohol cirrhosis of the liver.  Indeed, while constrictive pericarditis is also listed and discussed, she makes no indication that the Veteran's cirrhosis is related to anything other than alcohol use.  

In July 2007, the Veteran underwent a VA examination.  During that examination, the Veteran had diagnoses of cirrhosis, obesity, and chronic obstructive pulmonary disease (COPD).  It was noted that the Veteran developed alcoholic cirrhosis in the 1980's and preliminary evaluations for liver transplant revealed constrictive pericarditis-a condition in which the pericardium becomes calcified and restricts circulation.  Once the pericarditis was surgically repaired, the examiner stated that the Veteran rapidly regained his health.  He had not been symptomatic with liver disease since, however he did have dyspnea on exertion and orthopnea.  The examiner opined that the pericarditis was as likely as not caused by the Veteran's respiratory condition.  Liver cirrhosis was a direct result, according to the examiner, of the Veteran's alcohol consumption and while the liver became ischemic and was temporarily worsened by the pericarditis, ever since the pericardiectomy, liver function tests have been normal and the Veteran has had no further symptoms of liver disease.  

The Veteran testified at a RO hearing in May 2007 and at a Videoconference hearing in May 2009.  At the RO hearing, he testified that he had stopped smoking and drinking 25 years ago.  At the Videoconference hearing, he testified that he had a liver condition and pericarditis.  He was told that he needed a liver transplant.  He had surgery for pericarditis and as a result, his liver condition was corrected and he was told he no longer needed a liver transplant.  

In February 2010, another medical statement was received by Dr. W.D.C.  This statement indicated, in pertinent part, that the Veteran developed cardiac cirrhosis as a result of chronic constrictive pericarditis.  He had operative correction of his constrictive pericarditis in January 2002, and the Veteran had done very well in the interval.  He had had good liver synthetic function.  

In connection with the claim, the Veteran submitted internet articles related to cardiac cirrhosis, its history and causes.  

Based on the evidence of record, the claim for cirrhosis, secondary to the Veteran's service connected pericarditis, must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for pericarditis, status post stripping surgery.  

As to Wallin element (1), the Board finds some question as to whether the Veteran presently suffers from any chronic disability of the liver, to include cirrhosis.  The 2002 letter from Dr. W.D.C. indicated that the Veteran was doing "fabulously well" following surgery for pericarditis.  Similarly, while he said that the Veteran developed cardiac cirrhosis as a result of his constrictive pericarditis, he clearly indicated in his February 2010 letter that the Veteran now had good liver function.  Further, when he was examined in July 2007, the examiner observed that recent liver function tests had been normal, and that the Veteran displayed no further symptoms of liver disease.  Thus, as the Veteran's cirrhosis was ostensibly cured as a result of the 2002 surgery and he did not file his claim for benefits until 2005, the Board finds that it is reasonable to conclude that there is no evidence that a chronic liver disorder, to include cirrhosis, has been diagnosed at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  His claim for service connection could therefore fail on that basis alone.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained)

Nevertheless, assuming arguendo that the Veteran suffers from a chronic liver disorder, to include cirrhosis, the Board finds that a preponderance of the evidence is against the findings the Veteran's cirrhosis is related to a service connected disability (Wallin element (3)).  The July 2007 VA examiner clearly addressed the issue of medical nexus.  Specifically, she indicated that the Veteran had alcoholic cirrhosis, developed in the 1980's.  She also related that the Veteran had pericarditis, but that the pericarditis only temporarily worsened the cirrhosis.  As a result of the pericardiectomy, the function of the liver returned to normal and as a result, the Veteran no longer needed a liver transplant.  It was her opinion that the cirrhosis was caused by alcohol abuse, but that the pericarditis, rather than being the cause of the cirrhosis, only temporarily aggravated the condition.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The July 2007 VA examination provides such information.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and reviewed the record in its entirety.  After that, she provided a thoughtful opinion that explained in her determination that the Veteran's cirrhosis of the liver was only temporarily worsened by his pericarditis.  The Board therefore affords significant probative value to the July 2007 VA examination reports.

The statements received from Dr. W.D.C. do not carry much probative value, however.  Notably, Dr. W.D.C.'s June 2002 medical statement initially attributed the Veteran's cirrhosis to a combined effect of alcohol and pericarditis.  He later indicated in a February 2010 medical statement that the cirrhosis was the result of the chronic constrictive pericarditis.  Although he treated the Veteran for his cirrhosis, he gave no rationale as to why the Veteran's alcohol abuse, which he initially indicated was partly to cause his cirrhosis, no longer was considered a cause of his cirrhosis.  The record is replete with evidence indicating that the Veteran did abuse alcohol, and moreover, the VA July 2007 medical opinion gave a rationale as to how the alcohol was primarily the cause of the Veteran's cirrhosis and that his pericarditis only temporarily aggravated the condition.  Although both physicians examined the Veteran, the VA medical examiner again analyzed the data and gave a rationale for her opinion.  The Veteran's private physician, on the other hand, made a blanket statement, giving no analysis of the data and providing no rationale for his findings. 

 Under these circumstances, the Board concludes that the VA July 2007 professional medical opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran's claimed cirrhosis was caused or permanently aggravated by his service-connected residuals, pericarditis, status post stripping surgery.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.")

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced cirrhosis after his service-connected pericarditis started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his cirrhosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cirrhosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the Veteran has submitted internet articles on cardiac cirrhosis, he is still not competent, to determine the etiology of his condition.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his cirrhosis is found to lack competency.  

Moreover, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Here, the cited internet article does not specifically relate to the facts and circumstances surrounding the Veteran's particular case and is found to be of no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). I n addition, it was not accompanied by the opinion of any medical expert pertinent to the Veteran's case.  This article, submitted by the Veteran, was presented by him to bolster what he claimed his examiner stated was the basis for his condition.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995) (a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value).  

The Veteran's lay opinion is also is also outweighed by the July 2007 VA professional opinion.  That examination included a physical examination of the Veteran, a review of the record, and provided a rationale for the negative findings.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).    

Thus, as a nexus between the Veteran's claimed cirrhosis and his service-connected pericarditis has not been established, other than as a temporary exacerbation of his condition, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis as well.  

For the foregoing reasons, the claim for service connection for cirrhosis must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

Service connection for cirrhosis of the liver is denied.  



REMAND

The Veteran also alleges that he has scarring of the lungs, which is caused by his service-connected residuals, respiratory infection, diagnosed as pulmonary tuberculosis.  

In the Board's July 2009 remand, the Board indicated that a VA examination be performed and that an opinion be provided indicating whether it is at least as likely as not that the Veteran has a current disability manifested by scarring of the lungs, to include any resultant respiratory symptomatology, as a residual of the inservice-pulmonary tuberculosis.  

In April 2010, the Veteran underwent a VA compensation and pension examination and pulmonary function testing (PFT).  Calcified granulomas were visualized in the left lower lung.  It is also noted that an x-ray was performed in April 2010.  That x-ray report is not associated with the claims folder.  However, the examiner indicates that the April 2010, x-ray and an x-ray performed in 2007, did not show scarring of the lungs.  The examiner also indicated that there is no indication that the Veteran had tuberculosis while in the military.  

At the outset, it is important to note that the Board, in its July 2009 decision, determined that service connection for pulmonary tuberculosis was warranted, and service-connected the same.  Therefore, the April 2010 VA examination was to decide whether there was scarring of the lungs with this decision in mind.  Moreover, the x-ray examination performed in connection with this examination should have been associated with the claims folder for review.  Further, the Veteran indicated, in a statement in support of him claim received by VA in June 2010, that he had undergone a CT scan that month which showed definite scar tissue on left lower lobe.  In an effort to give the Veteran every opportunity to pursue his claim, this issue is remanded for additional VA examination to provide an opinion regarding any disability of the lungs, caused by his now service-connected respiratory infection, diagnosed as pulmonary tuberculosis.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information from the Veteran, the RO/AMC should attempt to obtain a June 2010 CT scan and x-ray examination from the Cleveland Clinic Foundation, Cleveland, Ohio, and associate those records with the claims folder.  If those records do not exist, or are unavailable, it should be so noted in the claim folder.  

2.  All relevant VA records, to include the July 2009 x-ray examination, should be obtained and associated with the claims folder.  

3.  Thereafter, the Veteran should be scheduled for a VA pulmonary examination to determine the existence, nature, and etiology of any current scarring of the lungs.  All indicated studies, to include x-ray examination, must be performed.  A review of the claims folder must be accomplished.  After examination of the Veteran and review of all pertinent medical records, VA and private, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has a current disability manifested by scarring of the lungs to include any resultant respiratory symptomatology, as a residual of the service-connected inservice pulmonary tuberculosis.  It is to be made clear to the examiner that the Board has determined that the Veteran has residuals of a respiratory infection, diagnosed as pulmonary tuberculosis, and the Veteran has already been service-connected for the same.  It is also to be noted that mere scarring is not sufficient, but that any scarring noted, must result in disability. 

Rationale should be provided with the opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated and supported with rationale.  

4.  Following such development, the RO/AMC should review and readjudicate the claim.  See 38 C.F.R. § 4.2.  If the findings or an opinion and/or examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action does not resolve the claim, the RO/AMC shall issue the Veteran a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


